Citation Nr: 0317662	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of right renal calculi with minimal strictures on 
the anterior urethra.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1999 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2000, the Board 
remanded this case in order to obtain additional medical 
evidence.  In October 2001, the Board denied the veteran's 
claim; the veteran thereafter appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by means of a decision issued in December 2002, 
vacated the Board's October 2001 decision and remanded the 
case to the Board for further action. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  The Court, in its December 2002 decision, 
noted that the veteran, in the instant case, has not been 
furnished with any information as to VA's enhanced 
obligations under the VCAA, to include VA's obligations as 
defined by the Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See 38 C.F.R. § 3.159(b) (2002).  This 
matter should be addressed prior to any further appellate 
review of this case by the Board.  

In addition, the Court held that the veteran was to be 
afforded another VA examination for compensation purposes.  
It noted that the most recent examination was undertaken in 
October 1998, more than four-and-a-half years ago, and that 
the medical opinions obtained in October 2000 and April 2001, 
pursuant to the Board's September 2000 remand, did not 
satisfy the development that the Board had sought.  The Court 
held that the decision rendered thereafter by the Board 
violated Stegall v. West, 11 Vet. App. 268 (1998), in that 
there was failure to ensure compliance with the terms of the 
remand.  



In view of the foregoing, therefore, this case is REMANDED 
for the following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The veteran is to be accorded a VA 
genito-urinary examination in order to 
ascertain the nature and severity of his 
right renal calculi with minimal 
strictures on the anterior urethra.  All 
tests indicated are to be accomplished at 
this time, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
the examination report.  The examiner, in 
addition to setting forth the nature and 
severity of the veteran's symptoms, 
should address the veteran's current 
level of functional impairment, and 
should also provide medical opinions as 
to a) whether it is at least as likely as 
not that the several small, minimal 
strictures noted on the anterior urethra 
on cystoscopy in 1971 are proximately due 
to the manipulation of the prostatic 
urethra in service; and b) if so, whether 
it is as least as likely as not that the 
veteran's present urethra pain and 
voiding dysfunction are proximately due 
to the progression of these strictures.  
A complete rationale for any diagnosis 
made, as well as an opinion addressing 
the apparent ambiguity regarding the 
nature of the veteran's January 1971 
prostate surgery, must be furnished by 
the examiner.  The veteran's claims 
folder is to be furnished to the 
examiner, for his or her review and 
referral, prior to this examination.

3.  Following completion of the above 
actions, the RO should review the claim 
and determine whether a compensable 
evaluation can now be granted for the 
veteran's right renal calculi with 
minimal strictures on the anterior 
urethra.  In its review, the RO should 
utilize all appropriate diagnostic 
criteria, to include Diagnostic Codes 
7508, 7509, and 7511; if deemed 
appropriate, the RO should determine if a 
separate evaluation is warranted under 
Diagnostic Code 7511 for the veteran's 
urethral stricture.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this case should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




